Case 8:18-cr-00244-CEH-AAS Document 131 Filed 04/27/21 Page 1 of 1 PageID 519




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


UNITED STATES OF AMERICA



v.                                         CASE NO: 8:18-cr-244-CEH-AAS

JAUWAN SMITH



                       FINAL REVOCATION HEARING
      Pursuant to the Report of Preliminary Supervised Release Revocation Hearing

(Doc.120), entered April 6, 2021, by the Magistrate Judge, a Final Revocation

Hearing has been scheduled for May 12, 2021 at 10:30 AM before the undersigned

and will proceed as scheduled.

      DONE and ORDERED in Tampa, Florida this 27th day of April 2021.




Copies:
Counsel for the Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services
